Citation Nr: 0840142	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1966 until 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The matter has since been 
transferred to the jurisdiction of the RO in Montgomery, 
Alabama.  

The veteran, in his July 2005 VA Form 9, raised a claim for 
service connection hypertension secondary to his PTSD.  To 
date, VA has not considered this claim and it is referred to 
the RO for appropriate actions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements, the veteran reported that his PTSD 
worsened since the most recent examination, which was 
conducted in October 2004.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

The Board also observes that the veteran receives private and 
VA treatment for this condition.  As such, prior to affording 
the veteran a VA psychiatric examination, the RO must make 
sure that all outstanding treatment records have been 
associated with the claims folder.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  After associating any outstanding 
treatment records with the claims 
folder, the RO should afford the 
veteran a VA psychiatric examination to 
determine the extent and severity of 
his PTSD.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should state the 
impact of the veteran's psychiatric 
disability on his employment and daily 
life and provide a complete rationale 
for all findings and conclusions in a 
legible report.

2.  The RO should reconsider the 
veteran's appeal.  If the benefit 
sought on appeal is not granted, the RO 
must issue a supplemental statement of 
the case and the veteran and his 
representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
